Title: To Thomas Jefferson from Cyrus Griffin, 6 June 1802
From: Griffin, Cyrus
To: Jefferson, Thomas


            Sir—Wmsburg June 6th. 1802—
            I take the liberty to make a request, if perfectly agreable to yourself, that in the appointment of general commissioners of Bankruptcy for Virginia, you will be so good as to include, for the Norfolk District, Henry Hiort Attorney at Law, Thomas Willock and John Dunn Merchants, & for the Petersburg District Robert Hines Attorney at Law, Edmund B. Holloway and Edwin Fort Merchants. These Gentlemen have acted from the commencement of the Bankrupt Business with entire approbation, are Men of understanding, and now well experienced in that intricate and difficult Law. I have no intimate private connexion with any of these Gentlemen; but assume this liberty merely from public consideration. The President will therefore excuse the trouble I give to him. I fervently hope that you have enjoyed the best health, since I had the pleasure of paying my respects at Washington. I should have encroached one minute more in taking leave, but found myself very unwell on the day I had the honor of dining with you: prudence told me I ought to return home with all expedition.
            Be pleased to accept my sincere respects and attachment.
            Cyrus Griffin.
          